Citation Nr: 1732501	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  15-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a genitourinary disability, to include a prostate disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from February 1946 to July 1946 and from March 1951 to November 1951. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  At that time, the RO had characterized the Veteran's claim as service connection for prostate cancer.  The Board previously noted that on the basis of the Veteran's statements, the claim should be construed more broadly as one for service connection for a genitourinary disability, to include a prostate disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This claim was previously before the Board in July 2016, at which time it was remanded for further development to include a new VA examination.  It has now returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay, additional development is required before the claim can be adjudicated on the merits. 

Pursuant to the Board's July 2016 remand instructions, the Veteran was provided with a medical opinion in October 2016.  The opinion was based on a review of the Veteran's records in conjunction with a telephone interview with a Veteran and a nurse at the rehabilitation center where he currently resides.  In the October 2016 examination report, the examiner noted two current genitourinary disabilities; a complex left renal cyst and chronic urinary retention.  The examiner further stated that "there is no evidence that the Veteran currently has or ever had prostate cancer or other disorder of the prostate."  However, a review of the Veteran's post-service treatment records indicate that the Veteran has been diagnosed and treated for benign prostatic hyperplasia (BPH) since May 2001.  See, post-service treatment records dated May 2001.  There is also a note in the Veteran's post-service treatment records that the Veteran has "prostate related bladder retention" and that the "prostate is also enlarged and impinges upon the floor of the bladder."  See, post-service treatment records dated July 2013. 

Additionally, the examiner noted that although he was aware of the Veteran's report of enuresis during service, "the enuresis is not documented in the medical STR."  A review of the Veteran's in-service treatment records reflect two specific notations of enuresis in service.  First, there is an undated psychiatric report which states that the Veteran is "enuretic to the present time.  Occasional enuresis in the Army."  Second, there is a May 1946 Red Cross Report, which indicates that the Veteran still has enuresis.  See, Veteran's 1946 in-service treatment records. 

Based on the above, the Board finds that the October 2016 VA medical opinion is not adequate as the opinions were based upon an inaccurate factual basis.  Therefore, a new medical examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from October 2016 to present. 

2.  Once any outstanding treatment records have been obtained, obtain an addendum to the October 2016 VA medical report from an examiner other than the one who provided the October 2016 opinion.  If it is determined that an examination is required, schedule the Veteran for an examination with the appropriate medical personnel.  The examiner must be provided with the claims file, to include a copy of this remand, and once it has been reviewed is asked to answer the following questions: 

a.  Identify any current genitourinary and/or prostate disabilities that the Veteran currently has. 

b.  For each disability diagnosed, provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's periods of active duty service. 

c.  Provide an opinion as to whether it is at least as likely as not that the Veteran's documented in-service enuresis was the early manifestation of any current genitourinary and/or prostate disability that the Veteran is currently diagnosed with. 

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


